Citation Nr: 0021171	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-42 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the RO denied entitlement to a special monthly 
pension for regular aid and attendance or housebound 
benefits.


FINDINGS OF FACT

1.  By a rating decision in August 1996, of which the veteran 
was informed by letter dated August 6, 1996, the RO denied 
entitlement to special monthly pension for regular aid and 
attendance or housebound benefits.

2.  The veteran filed a Notice of Disagreement with the 
August 1996 rating decision in September 1996.

3.  The RO issued a Statement of the Case on the issue of 
entitlement to a special monthly pension on October 3, 1996.

4.  In his VA Form 9, received by the RO on October 15, 1996, 
the veteran did not allege any error of fact or law in the 
denial of special monthly pension.  

5.  The record contains no documents filed within 60 days 
after the issuance of the Statement of the Case or within the 
remaining one-year period following notification of the 
rating decision in which the veteran or his representative 
alleged specific error of law or fact concerning the denial 
of special monthly pension.


CONCLUSION OF LAW

The veteran has not met the requirements to perfect an appeal 
of the denial of special monthly pension for regular aid and 
attendance or housebound benefits.  38 U.S.C.A. § 7105(d) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely notice of 
disagreement, and a timely filed substantive appeal in 
response to the statement of the case.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200.  The claimant has one year 
from the date of notification of a rating decision to file a 
notice of disagreement to initiate the appeal process.  
38 U.S.C.A. § 7105(b)(1).  In order to complete the appeal, a 
claimant must file a substantive appeal within 60 days of the 
mailing date of the Statement of the Case, or within the 
remaining time, if any, of the one year period beginning on 
the date of notification of the rating decision.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 20.302(b) 
(1999).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the 
Statement of the Case and any prior Supplemental Statement of 
the Case.  The Board will construe such argument in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
or determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a Statement of the Case or Supplemental Statement of the 
Case that is not specifically contested.  Proper completion 
and filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202 (1999).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1999).

In September 1996, VA received the veteran's Notice of 
Disagreement with the August 1996 rating decision that denied 
a special monthly pension for regular aid and attendance or 
housebound benefits.  The veteran requested a Statement of 
the Case "as the first step in appealing" his case to the 
Board.  The RO issued a Statement of the Case on this issue 
on October 3, 1996.  The veteran filed his substantive appeal 
on VA Form 9 on October 15, 1996.  In this substantive 
appeal, the veteran requested a personal hearing before the 
RO.  However, this document did not discuss any alleged 
errors of fact or law in the denial of a special monthly 
pension.  Furthermore, in April 1997, the veteran canceled 
his requested RO Hearing, asked that the RO continue his 
appeal to the Board, but still did not allege any specific 
errors of fact or law concerning the August 1996 rating 
decision.  The RO sent the claims folder to the Board in 
November 1999.  The record before the Board does not contain 
any document, filed within 60 days after the issuance of the 
Statement of the Case, or within the remainder of the one-
year period beginning on the date of notification of the 
rating decision, which alleges any errors of fact or law in 
the denial of a special monthly pension.

In a letter dated January 10, 2000, the Board informed the 
veteran that the substantive appeal did not allege specific 
errors of law or fact with respect to the issue of a special 
monthly pension.  The Board informed the veteran that, 
pursuant to 38 C.F.R. § 20.203, he was being given 60 days 
from the date of the letter to present a written argument or 
to request a hearing to present oral argument on the issue of 
adequacy of his substantive appeal.  To date, the Board has 
not received a response from the veteran on this issue.  

To summarize, with respect to the issue of entitlement to a 
special monthly pension for regular aid and attendance or 
housebound benefits, the Board finds that no adequate 
substantive appeal has been timely filed.  The record before 
the Board does not contain any document, filed within 60 days 
after the issuance of the Statement of the Case, which 
alleges any errors of fact or law in the denial of a special 
monthly pension.  Accordingly, the Board lacks jurisdiction 
regarding this issue.  


ORDER

The appeal concerning entitlement to a special monthly 
pension for regular aid and attendance or housebound benefits 
is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

